Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 8-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fouras et al. (US 20160354269 A1) in view Brendel et al. (WO2015114423A1).
Regarding claim 1, Fouras et al. teaches a system comprising: an imaging system with a data acquisition system configured to produce first data (see Fig. 14, S53, para [0030]; “Established lung imaging systems typically provide at least 2,000 to 1,000,000 or more measures of the lung”, see also para [0110]; “FIG. 14 is a schematic representation of the electrical wiring between components of one embodiment of a ventilator and data acquisition system suitable for use in the method and apparatus of the present invention, wherein black lines represent outputs and grey lines represent inputs from the data acquisition system. The components are as follows. Para [0112]; “Data acquisition box, 53”); a pressure delivery system configured to produce a periodic airflow variation (see para [0060]; “In another aspect of embodiments described herein stable pressure is delivered to the lungs of a subject, the method of the present invention includes the steps of: [0061] (1) enclosing the subject within a housing, the housing being in operative connection with a first pressure vessel held at a first (PIP) pressure and a second pressure vessel held at a second (PEEP) pressure, respectively, [0062] (2) admitting air from the first pressure vessel into the housing, then [0063] (3) admitting air from the housing into the second pressure vessel, and [0064] (4) repeating steps (2) and (3) multiple times”); receiving the periodic airflow variation (see para [0163]; “A variable restrictor valve allowed almost infinite variability of the rate of gas flow into the lung from the pressure vessel, which in turn was controlled remotely via the virtual interface. As a result, the inspiratory pressure wave form could be varied and the length of an inspiratory pressure plateau (as a proportion of inspiration time) could be set by regulating the inspiratory airflow independently of this PIP. Upon expiration the states of the respiratory solenoids are simultaneously flipped, allowing the lungs to deflate to the lower PEEP level for a preset period. During expiration, airflow from the lung into the PEEP box could also be regulated via a restrictor valve, as shown in FIG. 15.”) and map the periodic airflow variation and the first data (see para [0083]; “FIG. 3 illustrates lung maps showing lung expansion at specific frequencies, the broken line indicating heart oscillation, the unbroken line indicating input oscillation” see also para [0144]; “X-ray velocimetry has been utilised for the measurement of flow within channels for blood flow and has recently been adapted to 3D analysis. The high contrast intensity patterns produced by PCXI of the lung can be used instead of having to introduce exogenous particles as is the practice in conventional PIV. As a result, a comprehensive map displaying regional tissue velocities can be generated at all stages of the breathing cycle”).  However, Fouras et al. does not teach as further claimed but Brendel et al. teaches an operator console configured to control the imaging system to scan a subject (see para [0023]; “A computing system serves as an operator console 214 and includes a human readable output device such as a monitor and an input device such as a keyboard, mouse, etc. The console 214 allows an operator to interact with the scanner 200 via a graphical user interface (GUI) and/or otherwise. For instance, the user can select a 180-degree cardiac scan protocol (e.g., in which data is acquired over 180 degrees and includes data corresponding to 180 degrees plus a source fan). The user can also select a scan that is less than 180 degrees and a scan that is greater than 180 degrees”), a reconstructor configured to reconstruct the first data and generate first volumetric image data indicative of a response to the periodic airflow variation (see para [0003]; “The detector array detects radiation that traverses the examination region and generates projection data indicative thereof. A reconstructor reconstructs the projection data, generating volumetric image data indicative of the scanned subject”). 
Accordingly, it would have been obvious to one of ordinary skill ion the art before the effective filling date of the invention to incorporate the teaching of Brendel et al. in order to segment the moving structure of interest (see para [0003]).
Regarding claim 2, the rejection of claim 1 is incorporated herein.  Fouras et al. in the combination further teach wherein the pressure delivery system is further configured transmit a frequency and an amplitude of the periodic airflow variation to the operator console (see Fig. 3, para [0035]; “The parameter used for comparison may be any convenient parameter such as relative power, phase or amplitude at each forcing frequency. For example, it is possible to image lung motion of an input oscillation using phase contrast x-ray images of the lungs. Suitable measures extracted could include, for example (a) the frequencies of the oscillatory response of the lung tissues (response oscillation) oscillation, (b) phases of the response oscillations or (c) qualitative measures of strength of response oscillations at each frequency”), which maps the frequency and the amplitude of the periodic airflow variation with a rotation time (see para [0084]; “FIG. 4(a) and FIG. 4(b) are plots of amplitude versus frequency of the measured response after Fourier transformation of the global average (FIG. 4(a)) and the individual vectors (FIG. 4(b)) to illustrate the horizontal (3) and vertical (1) velocity components”).  
Regarding claim 4, the rejection of claim 1 is incorporated herein.  Fouras et al. in the combination further teach wherein the first volumetric image data includes voxels with information (see para [0099-0105]; “FIG. 9(a) shows the 3D nature of x-ray illumination and velocimetric cross-correlation analysis; FIG. 9(b) shows in vivo detection of lung tissue motion. The various components depicted in FIG. 9(a) are as follows” disclose voxels with information) representing a static image based on the periodic airflow variation in relation to a data acquisition frequency (see para [0145]; “followed by interpolation of images onto a static reference frame. Lungs were isolated from images by band-pass filtering using the appropriate image frequencies and regions containing the lungs were identified and masked”). 
Regarding claim 5, the rejection of claim 1 is incorporated herein. Brendel et al. in the combination further teach wherein the operator console is further configured to control the imaging system to scan the subject without the periodic airflow variation (see para [0023]; “A computing system serves as an operator console 214 and includes a human readable output device such as a monitor and an input device such as a keyboard, mouse, etc. The console 214 allows an operator to interact with the scanner 200 via a graphical user interface (GUI) and/or otherwise. For instance, the user can select a 180-degree cardiac scan protocol (e.g., in which data is acquired over 180 degrees and includes data corresponding to 180 degrees plus a source fan). The user can also select a scan that is less than 180 degrees and a scan that is greater than 180 degrees”), generate second data, and the reconstructor is further configured to reconstruct the second data (see para [0006]; “a method includes obtaining projection data from a scan of a moving structure of interest. The method further includes reconstructing the projection data, generating first image data”), and generate second volumetric image data (see para [0024]; “A reconstructor 216 reconstructs the projection data and generates volumetric data indicative thereof”), and blur the second volumetric image data to match a blur of the first volumetric image data (see para [0005]; “FIG. 1 shows an example of such blurring…With this approach, a first reconstruction provides lower temporal resolution of the moving structure of interest and surrounding structure. A second reconstruction, performed with a sub-set of the projection data used for the first reconstruction, has higher temporal resolution and thus less motion artifact than the first reconstruction. That is, the blurring in the second reconstruction is more compact because the project data for the second reconstruction covers a shorter time interval and hence there is less motion. The combination of the first and second reconstruction is used to segment the moving structure of interest”).  
Regarding claim 8, the rejection of claim 1 is incorporated herein.  Brendel et al. in the combination further teach wherein the reconstructor is further configured to sort the first data into a plurality of sub-sets, each corresponding to a different phase of the see para [0006]; “The method further includes reconstructing the projection data, generating first image data. The method further includes identifying a sub-set of the projection. The method further includes reconstructing the sub-set projection data, generating second image data. The method further includes identifying a region in which the moving structure of interest is located based on the first image data. The method further includes identifying a location of the moving structure of interest in the identified region based on the second image data” see also para [0024]; “A reconstructor 216 reconstructs the projection data and generates volumetric data indicative thereof. This includes utilizing a reconstruction algorithm based on the acquisition protocol. For example, a 180-degree reconstruction can be utilized for scans performed with 180-degree acquisition protocol or a protocol with a higher angular range”).  
Regarding claim 9, the rejection of claim 8 is incorporated herein.  Brendel et al. in the combination further teach wherein the reconstructor is further configured to reconstruct a single high-resolution image from the plurality of sub-sets using a motion compensated reconstruction algorithm (see para [0005]; “A second reconstruction, performed with a sub-set of the projection data used for the first reconstruction, has higher temporal resolution and thus less motion artifact than the first reconstruction” see also para [0028]; “The evaluation 226 instruction, in another instance, utilizes the segmented moving structure of interest in connection with motion estimation and compensation”).  
Regarding claim 10, the rejection of claim 8 is incorporated herein.  Brendel et al. in the combination further teach wherein the reconstructor is further configured to subdivide a sub-set of the plurality of sub-sets into angular segments such that the different angular segments sum up to a total angular range required for reconstruction for every phase (see para [0005]; “an approach to segment a moving structure from image data. With this approach, a first reconstruction provides lower temporal resolution of the moving structure of interest and surrounding structure. A second reconstruction, performed with a sub-set of the projection data used for the first reconstruction, has higher temporal resolution and thus less motion artifact than the first reconstruction. That is, the blurring in the second reconstruction is more compact because the project data for the second reconstruction covers a shorter time interval and hence there is less motion. The combination of the first and second reconstruction is used to segment the moving structure of interest”).  
Regarding claim 12, the rejection of claim 1 is incorporated herein.  Brendel et al. in the combination further teach wherein the imaging system includes a computed tomography scanner (see para [0019]; “Initially referring to FIG. 2, an example imaging system 200, such as a computed tomography (CT) scanner, is schematically illustrated”).  
Regarding claim 13, Fouras et al. in the combination further teach receive periodic airflow variation characteristics of a periodic airflow variation induced during a scan of a subject with an imaging system (see para [0060]; “In another aspect of embodiments described herein stable pressure is delivered to the lungs of a subject, the method of the present invention includes the steps of: [0061] (1) enclosing the subject within a housing, the housing being in operative connection with a first pressure vessel held at a first (PIP) pressure and a second pressure vessel held at a second (PEEP) pressure, respectively, [0062] (2) admitting air from the first pressure vessel into the housing, then [0063] (3) admitting air from the housing into the second pressure vessel, and [0064] (4) repeating steps (2) and (3) multiple times”; receive imaging data generated by the imaging system with data acquired during the induced periodic airflow variation (see para [0077]; “synchronisation between ventilation and image acquisition to facilitate collection of data” see also para [0047]; “Clearly it is preferable for the method of the present invention to be carried out using a ventilator that can maintain stable and accurate pressure to the subject while the oscillation is delivered to the lung as well as being synchronised with imaging equipment and other devices such as data acquisition or medical equipment”) correlate the periodic airflow variation characteristics and the imaging data as a function of time (see para [0135]; “FIG. 10 shows the empirical relationship between lung divergence and tissue expansion. FIG. 10(a) is a scatter-plot of divergence (integrated throughout entire data series) and lung volume (measured by water plethysmography) of a rabbit measured from its first breath. The solid line indicates a line of best fit, with an R.sup.2=0.98 indicating excellent correlation between the data sets. FIG. 10(b) shows a time-series of lung volume (measured by water plethysmography) co-plotted with divergence (integrated throughout the entire data series and normalised by the co-efficient determined by the fit in FIG. 10(a)”).
Brendel et al. in the combination further teach a non-transitory computer readable medium encoded with computer executable instructions, which, when executed by a processor of a computer, cause the processor to (see para [0025]; “A computing system 218 includes at least one microprocessor 220 and a computer readable storage medium (“memory”) 222. The memory 222 excludes transitory medium and includes physical memory and/or other non-transitory storage medium. The microprocessor 220 executes at least a moving structure of interest segmentor 224 instruction(s) stored in the memory 222. The microprocessor 220 may also executes a computer readable instruction carried by a carrier wave, a signal or other transitory medium”): reconstruct first imaging data and generate first volumetric image data indicative of a response to the periodic airflow variation (see para [0003]; “generates projection data indicative thereof. A reconstructor reconstructs the projection data, generating volumetric image data indicative of the scanned subject”).  .  
Regarding claim 14, the rejection of claim 13 is incorporated herein.  Fouras et al. further teach wherein the periodic airflow variation characteristics include a frequency and an amplitude of the periodic airflow variation (see para [0084]; “FIG. 4(a) and FIG. 4(b) are plots of amplitude versus frequency of the measured response after Fourier transformation of the global average (FIG. 4(a)) and the individual vectors (FIG. 4(b)) to illustrate the horizontal (3) and vertical (1) velocity components”).  
Regarding claim 15, the rejection of claim 13 is incorporated herein.  Fouras et al. in the combination further teach determine at least one of regional lung tissue elasticity (see para [0029]; “Typically the dynamic investigation comprises measurement of respiratory impedance, tissue elasticity or other tissue properties, or any other mechanisms for energy transfer in at least one region of the subject lung”), a maximum tissue displacement in different phases of the periodic airflow variation (see para [0143]; “The position of the maximum of the cross-correlation function determines the most common (modal) inter-frame displacement of the structures within each sub-region” see also para [0146]; “The spatial derivative distinguishes between bulk displacement of tissue and regional variations in tissue displacement, highlighting local differences in motion between regions”) and a static image based on the periodic airflow variation in relation to a data see para [0145]; “Whole animal motion was removed from image sequences by velocimetric analysis of upper vertebrae, followed by interpolation of images onto a static reference frame”).  
Regarding claim 16, the rejection of claim 13 is incorporated herein.  Brendel et al. in the combination further teach reconstruct a sub-set of the first volumetric image data corresponding to a phase of interest of a plurality of different phases of the periodic airflow variation (see para [0006]; “The method further includes identifying a sub-set of the projection. The method further includes reconstructing the sub-set projection data, generating second image data”) and generate second first volumetric image data for the phase of interest (see para [0003]; “A reconstructor reconstructs the projection data, generating volumetric image data indicative of the scanned subject”).  
Regarding claim 17, Fouras et al. in the combination further teach a method, comprising: receiving, from a pressure delivery system (see para [0050]; “the ventilator for delivering fluid pressure to the subject lung has: [0051] a pump in operative connection with a first pressure vessel for control of the peak inspiratory pressure (PIP) of the subject”), a frequency and an amplitude of a periodic airflow variation corresponding to a periodic airflow variation induced by the pressure delivery system during a scan of a subject with an imaging system (see para [0082]; “FIG. 2(a) is a plot of frequency response of the pressure input from FIG. 1, in the power spectrum to illustrate input pressure oscillation” see also para [0084]; “FIG. 4(a) and FIG. 4(b) are plots of amplitude versus frequency of the measured response after Fourier transformation of the global average (FIG. 4(a)) and the individual vectors (FIG. 4(b)) to illustrate the horizontal (3) and vertical (1) velocity components”); receiving, from the imaging system, imaging data generated by the imaging see para [0047]; “Clearly it is preferable for the method of the present invention to be carried out using a ventilator that can maintain stable and accurate pressure to the subject while the oscillation is delivered to the lung as well as being synchronised with imaging equipment and other devices such as data acquisition or medical equipment”); associating, with a processor, the periodic airflow variation characteristics (see para [0049]; “the ventilator pressure may be controlled through a feedback sequence, which in turn is controlled locally by a microprocessor within the ventilator”) see also para [0169]; “Various embodiments of the invention may be embodied in many different forms, including computer program logic for use with a processor (e.g., a microprocessor, microcontroller, digital signal processor, or general purpose computer”).
Brendel et al. in the combination further teach and angular views of the imaging data; and reconstructing (see para [0029]; “The input device(s) 230, as described in greater detail below, can be used to one or more of select an angular range for a scan reconstruction”), with a reconstructor, imaging data and generating first volumetric image data for the periodic airflow variation (see para [0003]; “A reconstructor reconstructs the projection data, generating volumetric image data indicative of the scanned subject”).  
Regarding claim 18, the rejection of claim 15 is equally applicable here.
Regarding claim 19, the rejection of claim 16 is equally applicable here.
Regarding claim 20, the rejection of claim 17 is incorporated herein.  Fouras et al. in the combination further teach further comprising: controlling the pressure delivery system to deliver the periodic airflow variation during the scan of the subject with an imaging system (see para [0049]; “For example, in one embodiment the pressure may be controlled through a sequence of measurements (via sensors) and adjustment of valves controlled through a computer interface and software. In another more preferred embodiment, the ventilator pressure may be controlled through a feedback sequence, which in turn is controlled locally by a microprocessor within the ventilator. The latter embodiment provides a much faster and more stable system” see also para [0068]; “Alternatively the pressure can be maintained by the feedback control system. As the feedback control system performance is increased, smaller pressure vessels will be required”).   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fouras et al. in view Brendel et al. as applied in claims above, and further in view of Meldrum et al. (US 20200058140 A1).
Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of Fouras et al. and Brendel et al. as a whole does not teach as further claimed, but Meldrum et al. teaches wherein the console is further configured to produce a sinogram from the first data (see para [00155]; “In conventional CT, projection data is often sorted into a “sinogram” format where data acquired with a 1D array of sensors is presented as a function of viewing angle in a 2D image”) and determine a frequency and an amplitude of the periodic airflow variation from the sonogram (see para [0074]; “the sinusoidal waveform has a frequency of 1-2 MHz and 1-2 V peak-to-peak amplitude to each of the microelectrodes. In yet other embodiments, the electrical field frequency is about 0.5-2 MHz and the electrical field amplitude is about 2 V (peak-to-peak)”).  
Accordingly, it would have been obvious to one of ordinary skill ion the art before the effective filling date of the invention to modify as taught by Meldrum et al. in order to provide uncorrected vs corrected results see para [0074]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fouras et al. in view Brendel et al. as applied in claims above, and further in view of Barbour et al. (US 20050055184 A1).
Regarding claim 6, the rejection of claim 5 is incorporated herein. The combination of Fouras et al. and Brendel et al. as a whole does not teach as further claimed, but Barbour et al. teach wherein the reconstructor is further configured to determine a local amplitude from the blurred second volumetric image data and the first volumetric image data (see Fig. 4 S430, S460, para [0008]; “The present invention provides a filter technique for correcting data from a system that has a non-linear medium-measurement relationship to remove blurring effects that are introduced during reconstruction processing of the data” see also para [0015]; “FIG. 3a illustrates a grayscale map showing the amplitude of each assigned modulation frequency (vertical axis) at each node (horizontal axis), FIG. 3b illustrates an x-y plot of the numerical values along the main diagonal of the grayscale map in FIG. 3a, and FIG. 3c illustrates a grayscale map showing the amplitude of each recovered modulation frequency at each node in the image domain, according to the invention”).  
Accordingly, it would have been obvious to one of ordinary skill ion the art before the effective filling date of the invention to modify as taught by Barbour et al. in order to reconstruct an image from the measured outputs of the system and filter for correcting the reconstructed data (see para [0015]).
Regarding claim 7, the rejection of claim 5 is incorporated herein.  Barbour in the combination further teach wherein the reconstructor is further configured to concurrently reconstruct a deformation induced by the periodic airflow variation and an absorption coefficient using an iterative reconstruction algorithm (see para [0024-0025]; “FIG. 13d illustrates a reconstructed absorption coefficient value versus horizontal (x) position for the images of FIGS. 13b and 13c, and FIG. 13e illustrates a reconstructed absorption coefficient value versus vertical (y) position for the images of FIGS. 13b and 13c, according to the invention”).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fouras et al. in view Brendel et al. as applied in claims above, and further in view of Nelson et al.  (US 6244865 B1).
Regarding claim 11, the rejection of claim 1 is incorporated herein.   Fouras et al. further teach wherein the pressure delivery system includes at least one of a forced oscillation technique device (see para [0019]; “apparatus for measuring regional respiratory impedance using forced oscillations”). The combination of Fouras et al. and Brendel et al. as a whole does not teach as further claimed, but Nelson et al. teaches an impulse oscillometry system device (see col. 7, line 44-45; “reducing or eliminating obstructions during impulse oscillometry studies”), a biphasic positive airway pressure device and a continuous positive airway pressure device (see col. 1, line 25-35; “In CPAP therapy, a device that is essentially an air pump forces air into an individual’s air passageway…. Other devices known as BiPAP (Bi-Level Positive Airway Pressure) devices operate at two positive air pressure levels. A lower pressure level is used during patient exhalation while a higher-pressure level is used during inhalation. The BiPAP devices make it easier to exhale due to the lower pressure used during exhalation. BiPAP devices are often proscribed for individuals that require higher pressures than those present in CPAP devices”).  
Accordingly, it would have been obvious to one of ordinary skill ion the art before the effective filling date of the invention to modify as taught by Nelson et al. in order to maintain sufficient pressure to keep the air passageway open during periods of sleep and to make it easier to exhale due to the lower pressure used during exhalation (see Col. 1, line 25-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668